Citation Nr: 1414930	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-10 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a generalized anxiety disorder with posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a dental condition, to include entitlement to outpatient dental treatment.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from October 1947 to February 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2011 rating decision, the RO increased the Veteran's rating for his service-connected PTSD and anxiety disorder from 30 percent to 50 percent.  As this is, however, only a partial grant of the Veteran's increased rating claim, the pending appeal is not abrogated by that award.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Corchado v. Derwinski, 1 Vet. App. 160 (1991).

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.  In a February 2013 decision, the Board denied entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, but remanded the claims pertaining to a dental condition and TDIU.  The Veteran appealed the denial of service connection for an increased rating for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision on this issue in August 2013, and remanded the issue for further development.  The issues remaining on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Regarding the Veteran's acquired psychiatric disability claim, further development is required before this claim may be adjudicated.  At the most recent VA examination in December 2009, the Veteran stated that he experienced "anxiety attacks, but not very often." However, at his hearing before the Board in October 2012, he stated that he experienced panic attacks on a "near continuous" basis.  Hearing Transcript at p. 15 (October 23, 2012).  When a veteran indicates that his service-connected disorder has worsened since his last VA examination, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997). 

The Board acknowledges that a new VA psychiatric examination is in the Veteran's virtual claims file from October 2013, which appears related to his TDIU claim, which was remanded by the Board in February 2013.  However, the examination report is somewhat cursory and only marginal for rating purposes.  Therefore, a new VA examination is necessary.

With regard to the Veteran's dental and TDIU claims, the Board remanded these issues for further development in February 2013 and, in so doing, noted that the RO had denied the Veteran's TDIU claim without a sufficient medical basis to make such a conclusion. While the December 2009 VA examiner stated that the Veteran's irritability was likely related to his service-connected psychiatric disorder, and that such symptoms would make it difficult to interact with the public or other co-workers, there was no opinion as to whether his acquired psychiatric disorder made him unemployable. That conclusion appears to have been made solely by the RO. Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA adjudicators may not make their own medical conclusions). The Board pointed out a statement from a private physician, who contended that the Veteran was "100 [percent] disabled," must be considered even though this physician failed to mention the Veteran's psychiatric disorder as a factor.  

Moreover, as all three claims on appeal are interrelated, adjudication of these issues could not be completed on these issues until all required development is completed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  For purposes of clarity, the instructions contained the February 2013 Remand are reiterated below.  

Accordingly, the case is REMANDED for the following actions.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim for a TDIU.  

2.  Acquire the Veteran's treatment records from the Central Texas Veterans Health Care System, or from any other VA treatment center, for the period since December 2011.  If the Veteran has undergone any additional private related to any of his service connected disorders or relevant to the claims on appeal, the RO should attempt to obtain them after acquiring the Veteran's authorization.  All such available records should be associated with the Veteran's physical claims folder or his electronic VA file.  

3. When the above development is completed, schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

The examiner should identify all current manifestations of the Veteran's PTSD, should provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disorder, and assign a Global Assessment of Functioning (GAF) score for this disorder that is consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

Based on a review of the claims file, as well as an interview with the Veteran, the examiner should also provide an opinion as to whether the Veteran's service-connected PTSD and anxiety disorder precludes him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  The term "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000). 

The examiner must consider the Veteran's lay statements regarding his disorder.  All findings and comments should be set forth in a legible report, and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion.  

4.  If not already completed, forward the claims file to a VA dental examiner for review. The examiner is asked:  (a) to explain the dental treatment the Veteran received while on active duty as noted in the service dental records (to include any observations made by examiners) and (b) to opine as to whether there is any evidence that the Veteran incurred dental trauma in service. An examination of the Veteran is not necessary unless deemed necessary by the VA examiner. The report of any dental examiner's review of the Veteran's file or of any dental examination of the Veteran that may  have been completed as a result of the February 2013 Board remand or as a result of this current remand should be associated with the Veteran's physical claims folder or his electronic VA file.  

5.  Thereafter, after undertaking any other development that may be deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252 (West 2002). This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

